Citation Nr: 9907902	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  96-46 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include service connection as a 
result of radiation exposure.  

2.  Entitlement to service connection for residuals from 
leukoplakia of the vocal cords, to include service connection 
as a result of radiation exposure.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1949 to 
January 1953, and had a second period of active service 
beginning in January 1953 to April 1954.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a April 1996 decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), whereby the veteran's claims for 
service connection for a disability characterized as chronic 
obstructive pulmonary disease, and for residuals from a vocal 
cord disorder were denied.  

The Board notes that it has been asserted, on behalf of the 
veteran, that he suffers from a bone marrow or uncorrectable 
hypogamma globulinemia disorder, resulting in an "increased 
susceptibility of infections" and a neuropathy disorder, and 
that he is permanently and totally disabled due to his 
service-connected disabilities.  As these matters have not 
been developed for appellate consideration, they are referred 
to the RO for the appropriate action.  


REMAND

The veteran contends, in essence, that he has COPD and a 
disorder of his vocal cords as a consequence of his active 
service, and in particular, as a result of inservice exposure 
to radiation.  He avers that service connection for these 
disorders are accordingly appropriate.

The veteran's service medical records were apparently largely 
destroyed by fire at the National Personnel Records Center in 
1973.  However, the Board notes that there is a U.S. Army 
photograph showing the veteran at Desert Rock, Nevada, the 
caption of which relates that the veteran was climbing out of 
a trench there, "participating in the latest series of 
atomic maneuvers."  

After a review of the record, it is the opinion of the Board 
that additional action must be undertaken in order to ensure 
compliance with due process concerns.  The Board specifically 
notes that VA regulations, set forth at 38 C.F.R. § 3.311, 
pertaining to service connection on the basis of exposure to 
ionizing radiation, stipulate, in part, that if a claim is 
raised for service connection for a disability not 
specifically enumerated by regulation as a radiogenic 
disease, "VA shall nevertheless consider the claim under the 
provisions of [38 C.F.R. § 3.309] provided that the claimant 
has cited or submitted competent scientific or medical 
evidence that the claimed condition is a radiogenic disease."  
38 C.F.R. § 3.309(b)(4) (1998).  As the veteran has submitted 
two medical opinions that he suffers from "the long term 
effects of radiation exposure," and scientific and medical 
evidence supporting those opinions, his claim must be 
addressed in accordance with those regulations. 

Additionally, the medical evidence shows that the veteran has 
various pulmonary disorders which are complicated by numerous 
infections, and that, in the opinion of two of his private 
physicians, the veteran's suffers from, in part, an inability 
to resist infections as a result of the long term effects of 
radiation exposure.  Thus, the Board is of the opinion that 
additional medical examinations would be helpful.

Also, in light of the U.S. Army photo showing the veteran 
climbing out of a trench at the site of "the latest series 
of atomic maneuvers", the RO should also attempt to obtain a 
dose assessment.

Accordingly, this claim is REMANDED for the following:

1.  The RO should request that the 
Defense Nuclear Agency furnish a dose 
assessment for the veteran for the date 
and times he alleges, noting that this 
request appears to be pending since 
August 1997.  If a dose assessment for 
the veteran is not available, an average 
dose assessment for the dates and times 
indicated by the veteran should be 
obtained.  

2.  The RO should advise the veteran that 
he may cite and/or submit competent 
scientific or medical evidence in support 
of his allegation that COPD and his vocal 
cord disorder are radiogenic diseases.

3.  The RO should schedule the veteran 
for a VA compensation and pension 
examination in order to determine whether 
any vocal cord disorder is related to 
purported radiation exposure.  

4.  The RO should also schedule the 
veteran for a special pulmonary exam by 
the appropriate specialist, and shall 
provide the specialist with the veteran's 
claims folder and a copy of this Remand.  
The specialist shall review the veteran's 
claims folder, and specifically provide 
opinions as to: 

(A)  Which pulmonary disorders the 
veteran exhibits, if any.

(B)  Whether it is at least as likely as 
not that any of the above disorders were 
proximately due to or complicated by 
radiation exposure or upper respiratory 
or other infections which may be related 
to radiation exposure.

5.  The RO should then develop the 
veteran's claim pursuant to 38 C.F.R. 
§ 3.311, including determining whether 
further development is necessary, and 
determine whether service connection for 
COPD or a vocal cord disorder, to include 
service connection as a result of 
radiation exposure, can now be granted.  

If the decision remains adverse to the veteran, he and his 
representative should be furnished with a supplemental 
statement of the case, and with a reasonable period of time 
within which to respond thereto.  The case should thereafter 
be returned to the Board for further review, as warranted.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to ensure compliance with due process considerations.  No 
inferences as to the ultimate disposition of this case should 
be made.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 1991 & 1998), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Veterans Appeals.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


- 4 -


